IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF VIRGINIA

Richmond Division
ABIGAIL GARVER,
Plaintiff,
V. Civil No. 3:21¢v235 (DJN)
RICHARD HOLBROOK, et al.,
Defendants.
MEMORANDUM OPINION

Plaintiff Abigail Garver (“Plaintiff”) originally brought this action in the Circuit Court for
the City of Richmond against Defendants Richard Bryan Holbrook (“Holbrook”) and O’ Hagan
Meyer PLLC (“O’Hagan Meyer”) (collectively, “Defendants”), seeking damages for personal
injuries sustained when Holbrook’s vehicle allegedly struck Plaintiff as she rode a motorized
skateboard. On April 7, 2021, Holbrook, with the consent of O’ Hagan Meyer, removed
Plaintiff's claims to this Court based on diversity jurisdiction. (Notice of Removal (“NOR”)
(ECF No. 1-1).)

This matter now comes before the Court on Plaintiff's Motion to Remand (ECF No. 3),
which moves to remand this case back to the Circuit Court for lack of subject matter jurisdiction,
and Defendants’ Motion to Dismiss (ECF No. 5), which moves pursuant to Federal Rule of Civil
Procedure 12(b)(6) to dismiss Plaintiff's claims for failure to state a claim. For the reasons set
forth below, the Court hereby DENIES Plaintiff's Motion to Remand (ECF No. 3) and
DISMISSES O’Hagan Meyer from this action. Accordingly, the Court DENIES AS MOOT
Defendants’ Motion to Dismiss (ECF No. 5) to the extent that it seeks the dismissal of O’ Hagan

Meyer. Additionally, the Court DENIES Defendants’ Motion to Dismiss (ECF No. 5) to the
extent that it seeks the dismissal of Holbrook. In short, this case will remain in federal court
against Holbrook only.
I. BACKGROUND

In resolving Plaintiff's Motion to Remand, the burden falls on Holbrook, as the removing
party, to establish federal jurisdiction. Mulcahey v. Columbia Organic Chems. Co., 29 F.3d 148,
151 (4th Cir. 1994). To determine whether Holbrook has met this burden, the Court will strictly
construe the allegations in Holbrook’s Notice of Removal (ECF No. 1-1) and resolve all
inferences in favor of remand. Jd. With these principles in mind, the Court recites the following
facts from Plaintiff's Complaint.

A. Plaintiff's Allegations

On April 17, 2019, Plaintiff operated a motorized skateboard as she traveled westbound
in a multi-use bike lane in the City of Richmond. (Compl. (ECF No. 1-3) ff 1-2.) At that same
time, Holbrook operated a Mazda vehicle as he traveled eastbound on East Franklin Street near
its intersection with North 2nd Street. (Compl. § 4.) As Holbrook turned left into the entrance of
a parking garage, his vehicle struck Plaintiff. (Compl. {7.) According to Plaintiff, the collision
resulted from Defendant’s failure to yield the right of way as Plaintiff passed the parking garage.
(Compl. J 6-7.) As a result of the collision, Plaintiff suffered serious personal injuries. (Compl.
{| 14.) Plaintiff asserts that O’Hagan Meyer, a law firm and Holbrook’s employer, “is vicariously
liable for the negligence of’ Holbrook, because Holbrook “acted within the course and scope of
his agency and/or employment with” O’Hagan Meyer. (Compl. ff 11-12.)

From these allegations, Plaintiff seeks, among other things, five million dollars

($5,000,000) in damages. (Compl. at 3.)
B. Holbrook’s Notice of Removal!

On April 7, 2021, Holbrook removed Plaintiffs claims to this Court with the consent of
O’ Hagan Meyer. (NOR § 19.) In support of removal, Holbrook claims that the Court may
exercise diversity jurisdiction over Plaintiff's claims. (NOR at 1, J 3-14.) Specifically,
Holbrook contends that the parties share complete diversity and that the amount in controversy
exceeds $75,000.00. (NOR 4f 5-14.) Indeed, Holbrook points out that Plaintiffs Complaint
seeks damages of $5,000,000. (NOR 7 5.) Moreover, Holbrook states that at all relevant times,
he resided in North Carolina and Plaintiff resided in Virginia. (NOR ff 6-7.) And, although
O’ Hagan Meyer qualifies as a citizen of Virginia, Holbrook contends that the Court may ignore
its citizenship under the nominal defendant and/or fraudulent joinder doctrine. (NOR {ff 8-14.)

C. Plaintiff's Motion to Remand

Following Holbrook’s removal, on April 22, 2021, Plaintiff moved to remand her claims
back to state court for lack of subject matter jurisdiction. (ECF No. 3.) In support of her
Motion, Plaintiff maintains that the Court cannot exercise diversity jurisdiction over her claims,
because she and O’Hagan Meyer share Virginia citizenship and O’Hagan Meyer does not

constitute a fraudulently joined party. (Pl.’s Mem. in Supp. of Mot. to Remand to State Court

 

On May 6, 2021, Defendants filed a Motion to Dismiss Pursuant to Rule 12(b)(6) (the
“Rule 12(6)(6) Motion”) (ECF No. 5), moving the Court to dismiss Plaintiff's Complaint for
failure to state a claim. Curiously, Defendants style their Rule 12(b)(6) Motion as asking for the
dismissal of both Holbrook and O’Hagan Meyer. However, Defendants argue for dismissal
solely on the ground that Plaintiff has failed to adequately plead a theory of vicarious liability
against O’Hagan Meyer. (Defs.’ Mem. of Law in Supp. of Defs.’ Mot. to Dismiss) (“Defs.’ Rule
12(b)(6) Mem.”) (ECF No. 6) at 4-6.) For the reasons explained below, the Court will dismiss
O’Hagan Meyer through operation of the fraudulent joinder doctrine. However, the Court
DENIES Defendant’s Rule 12(b)(6) Motion to the extent that it seeks dismissal of Holbrook, for
two reasons: (1) Defendants have not advanced any argument showing that Holbrook should be
dismissed; and, (2) the Complaint plausibly alleges a negligence claim against Holbrook.
(Compl. {ff 1-14 (alleging facts showing duty, breach, causation and damages).)

3
(“Pl.’s Mem.”) (ECF No. 4) at 1, 5-9.) According to Plaintiff, she has a possibility of
establishing a claim against O’ Hagan Meyer, given her belief that Holbrook “was using his cell-
phone for work purposes at the time of the collision.” (Pl.’s Mem. at 6.) Additionally, although
her Complaint does not contain a factual allegation to that effect, Plaintiff submits that her
generic averments of respondeat superior liability would suffice under Virginia’s notice pleading
standards. (Pl.’s Mem. at 6.)

In response, Defendants argue that O’ Hagan Meyer proves a fraudulently joined party,
because the Court cannot consider the post-removal allegations set forth in Plaintiff's Motion to
Remand.” (Defs.” Mem. in Opp’n to Pl.’s Mot. to Remand (“Defs.’ Resp.”) (ECF No. 7) at 1.)
In essence, Defendants urge the Court to examine Plaintiff's state-court Complaint, apply the
Twombly/Iqbal plausibility standard and conclude that the absence of factual allegations against
O’Hagan Meyer militates that Plaintiff fraudulently joined the law firm. (Defs.’ Resp. at 5-6.)

Plaintiff filed her Reply Brief in Support of Motion to Remand to State Court on May 11,
2021, (Pl.’s Reply Br. in Supp. of Mot. to Remand to State Court) (“Pl.’s Reply”) (ECF No. 8),
rendering the matter now ripe for review.

II. STANDARD OF REVIEW

Under 28 U.S.C. § 1441(a), a defendant may remove a civil action to a federal district
court when the plaintiff could have originally brought the action in federal court. A motion
challenging the removal of an action may be premised on either a lack of subject matter
jurisdiction or a procedural defect apart from jurisdiction. Ellenburg v. Spartan Motors Chassis,

Inc., 519 F.3d 192, 196 (4th Cir. 2008). Motions to remand premised on a district court’s lack of

 

2 In their Opposition, Defendants do not advance the argument that O’Hagan Meyer

constituted a nominal defendant.
subject matter jurisdiction may be filed at any time, and the burden to establish federal
jurisdiction falls on the removing party, with a removing party’s jurisdictional allegations strictly
construed in favor of remand. Mulcahey, 29 F.3d at 151. Ultimately, a party seeking removal
must establish that the district court can exercise original jurisdiction over the plaintiff's claims,
which in most cases requires allegations supporting either federal question or diversity
jurisdiction under 28 U.S.C. §§ 1331 and 1332, respectively.? Jd. (citing § 1441).

Ill. ANALYSIS‘

Because Plaintiff's jurisdictional challenges determine the Court’s authority to consider
the merits of Plaintiffs claims, the Court will address those challenges first. See Docs Billing
Sols., LLC vy. GENETWORx LLC, 2018 WL 4390786, at *2 (E.D. Va. Aug. 30, 2018) (noting that
jurisdictional challenges — in that case, a motion to remand pursuant to a forum selection clause
— should take precedence over other motions (citing Bartels v. Saber Healthcare Grp., LLC,

880 F.3d 668, 680 (4th Cir. 2018)).

A. The Fraudulent Joinder Doctrine

A threshold dispute exists over the appropriate standard of review and the extent to which
the Court may consider facts extrinsic to Plaintiffs state-court Complaint. (Compare Pl.’s Mem.
at 6 (emphasizing that Virginia does not require a plaintiff to plead negligence with specificity

and asking the Court to consider the likelihood that Holbrook used his cell phone for work-

 

3 A federal district court has diversity jurisdiction when: (1) the amount in controversy

exceeds $75,000; and, (2) “the citizenship of each plaintiff is diverse from the citizenship of each
defendant.” Caterpillar Inc. v. Lewis, 519 U.S. 61, 68 (1996). Accordingly, if Plaintiff and
O’Hagan Meyer share Virginia citizenship, and Defendants fail to prove fraudulent joinder, then
the Court does not have diversity jurisdiction over this action.

4 The materials before the Court adequately present the facts and legal contentions such
that oral argument would not aid the decisional process.

5
related purposes at the time of the collision) with Defs:’ Resp. at 5-6 (asking the Court to apply
the Twombly/Igbal standard and arguing that Plaintiff's Complaint fails to plausibly allege a
respondeat superior theory of liability against O’ Hagan Meyer).) Accordingly, the Court must
first ascertain the analytical framework applicable to the fraudulent joinder doctrine.

The party seeking removal based on diversity jurisdiction must establish that all parties
are completely diverse, and all allegations supporting jurisdiction will be strictly construed in
favor of remand. Md. Stadium Auth. v. Ellerbe Becket, Inc., 407 F.3d 255, 260 (4th Cir. 2005).
That said, a defendant’s right to removal should not be “easily overcome by tactical maneuvering
by plaintiffs.” McKinney v. Bd. of Trs., 955 F.2d 924, 928 (4th Cir. 1992).

To that end, “[w]hen a plaintiff tactically names a non-diverse defendant to defeat
diversity jurisdiction, the defendant may invoke the judicially created doctrine of fraudulent
joinder to remove the case to federal court.” Carter v. Hitachi Koki U.S.A., Lid., 445 F. Supp. 2d
597, 600 (E.D. Va. 2006) (citing Mayes v. Rapoport, 198 F.3d 457, 461 (4th Cir. 1999)). “This
doctrine allows a district court to dismiss a non-diverse defendant and assume jurisdiction over
the case.” Jd. (citations omitted). Notably, although the name suggests otherwise, the fraudulent
joinder doctrine does not require a showing of actual fraud. /d. (citing Mayes, 198 F.3d at 461
n.8). Instead, the removing party must demonstrate either that: ‘“‘[1] there is no possibility that
the plaintiff would be able to establish a cause of action against the in-state defendant in state
court; or [2]... there has been outright fraud in the plaintiff's pleading of jurisdictional facts.’”
Mayes, 198 F.3d at 464 (quoting Marshall v. Manville Sales Corp., 6 F.3d 229, 232 (4th Cir.
1993)).

Here, Defendants have not posited that “there has been outright fraud in the plaintiffs

pleading of jurisdictional facts.” Jd As such, the Court must determine whether “there is no
possibility that the plaintiff would be able to establish a cause of action against the in-state
defendant in state court.” Id.

The “no possibility” standard strongly favors the plaintiff seeking remand. Hartley v.
CSX Transp., Inc., 187 F.3d 422, 424 (4th Cir. 1999). Indeed, the standard does not require a
showing of ultimate success on the merits, but only of a “slight possibility of a right to relief”
against the nondiverse defendant. Jd. at 426. As such, the standard “is even more favorable to
the plaintiff than the standard for ruling on a motion to dismiss under [Rule 12(b)(6)].” Jd. at
424. “Once the court identifies [a] glimmer of hope for the plaintiff, the jurisdictional inquiry
ends.” /d. at 426. Importantly, when the Court conducts this analysis, it must resolve “all issues
of law and fact in the plaintiff's favor.” Jd. at 424.

The rigor of this standard means that “fraudulent joinder is typically only found in cases
of legal impossibility.” Flores v. Ethicon, Inc., 563 F. App’x 266, 269 (4th Cir. 2014). After all,
in making the “no possibility” determination, the Court “is not bound by the allegations of the
pleadings, but may instead ‘consider the entire record, and determine the basis of joinder by any
means available.”” AIDS Counseling & Testing Ctrs. v. Grp. W. Television, Inc., 903 F.2d 1000,
1004 (4th Cir. 1990) (quoting Dodd v. Fawcett Publ’ns, Inc., 329 F.2d 82, 85 (10th Cir. 1964));
but see Allard v. Laroya, 163 F. Supp. 3d 309, 312 (E.D. Va. 2016) (concluding that the Court
should only look beyond the pleadings when the plaintiff adds a nondiverse defendant after
removal). Ultimately, however, the Court has discretion in deciding whether to examine facts
extrinsic to the complaint. Flores, 563 F. App’x at 269.

Despite the apparent clarity of this black letter law, federal courts have consistently
declined to apply the “no possibility” standard literally. Linnin v. Michielsens, 372 F. Supp. 2d

811, 818 (E.D. Va. 2005) (“the ‘no possibility’ language cannot be taken literally; rather, what is
meant is that there is ‘no reasonable basis’ for predicting liability on the claims alleged.”)
(citations omitted); see also Flores, 563 F, App’x at 269 (declining to apply the “no possibility”
standard literally “[w]here a complaint is so inadequate and the record so entirely lacking in
factual support that we can only reasonably conclude that the non-diverse defendants were added
to defeat jurisdiction.”).

In practice, then, courts tend to engage in a watered-down summary judgment analysis
wherein the court takes full view of the factual record while applying a “reasonable possibility”
test. For instance, in Beaudoin v. Sites, the district court asked whether “there is a reasonable
possibility that a state court would rule against any of” the defendants, and then proceeded to
deny remand based on a factual and legal analysis of the entire record. 886 F. Supp. 1300, 1302-
06 (E.D. Va. 1995). Specifically, in deciding that the plaintiff had fraudulently joined two of the
defendants, the court relied on a factual determination that the “uncontested evidence” showed
that neither defendant “[was] in any way connected to [the plaintiff's] accident and injury.” Jd.
at 1304. As for the third defendant, the court employed a legal analysis to conclude that the
Supreme Court of Virginia had foreclosed the plaintiff's first and third theories of liability, and a
factual analysis to conclude that the plaintiff had failed to produce any evidence supporting the
second theory.’ Jd. at 1304-06; cf Carter, 445 F. Supp. 2d at 597 (E.D. Va. 2006) (requiring the

plaintiff to show “some evidence . . . in the record to substantiate the cause of action.”).

 

5 Critically, the Beaudoin court allowed the parties to engage in discovery before deciding

the motion to remand. /d. at 1302. This Court hesitates to follow that tack, given the Fourth
Circuit’s admonition that courts should “minimize threshold litigation over jurisdiction,” because
“extensive litigation of the merits of a case while determining jurisdiction thwarts the purpose of
jurisdictional rules.” Hartley, 187 F.3d at 425. In Hartley, the Fourth Circuit chided the district
court for “delving too far into the merits in deciding a jurisdictional question.” Jd.
Notwithstanding these prevailing winds, Plaintiff urges the Court to confine its analysis
to Virginia’s notice pleading regime. (P].’s Mem. at 6 (citing Va. Sup. Ct. R. 3:18).) To that
end, Plaintiff emphasizes that Virginia law does not require a plaintiff to plead the particulars of
a negligence claim. Va. R. Sup. Ct. 3:18(b). Moreover, “[vJicarious liability claims benefit from
a unique presumption that shifts the burden of production on the scope-of-employment issue to
the defense once a complaint alleges the existence of an employment relationship at the time of
the employee’s tort.” Our Lady of Peace, Inc. v. Morgan, 832 S.E.2d 15, 21 (Va. 2019).
Indeed, the mere allegation that the defendant committed a tort in the context of an employment
relationship creates a rebuttable presumption “that facts exist (though not specifically pleaded)
that would satisfy the ‘established test’ for vicarious liability.” Parker, 819 S.E.2d at 822-23
(reversing circuit court’s order sustaining demurrer, because “factual contests” surrounding the
scope of the employment relationship cannot “be addressed at the pleading stage.”). In fact, this
pleading standard proves so favorable to plaintiffs that a defendant can defeat the presumption
only when the plaintiff “plead[s] herself out of court by affirmatively alleging facts that rebut the
presumption.” Jd. Accordingly, if the Court relied exclusively on Virginia’s pleading standards
in evaluating the instant fraudulent joinder issue, the analysis would end here.

But, as discussed above, the federal courts have consistently rolled up their sleeves to
undertake a serious analysis of whether a plaintiff's allegations generate a reasonable possibility

of legal success. In fact, this Court has found only one opinion in which a court expressly

 

§ Defendants argue that this pleading presumption only applies in sexual molestation cases.

(Defs.’ Resp. at 7.) However, Defendants do not cite any authority for that position, and Our
Lady of Peace does not cabin the presumption to such cases. Moreover, the Supreme Court of
Virginia has applied the presumption outside of the sexual molestation context. Parker v.
Carilion Clinic, 819 S.E.2d 809, 822-23 (Va. 2018).
anchored its analysis to state law pleading standards.’ Allard, 163 F. Supp. 3d at 312, And even
there, the court looked at the factual allegations to ascertain whether they evinced a colorable
legal claim under Virginia law. Id.

In short, a substantial body of persuasive caselaw convinces the Court that it must take a
hard look at the record to determine whether Plaintiff has any reasonable possibility of
establishing a claim against O’ Hagan Meyer. However, because Plaintiff has not had an
opportunity to conduct discovery, the Court will not demand that Plaintiff provide concrete
evidence that Holbrook used his phone for work-related purposes at the time of the accident.
Instead, the Court will resolve that factual issue in Plaintiff's favor® and then consider whether
Plaintiff's claim for vicarious liability proves viable under Virginia law.

B. Defendants Have Shown that Plaintiff Has “No Possibility” of Establishing a
Claim Against O’Hagan Meyer.

In Virginia, a plaintiff must establish three elements to prevail on a negligence claim;
that: (1) defendant owed plaintiff a duty; (2) defendant breached that duty; and, (3) the breach of
duty proximately caused plaintiff to suffer damages. Allard, 163 F. Supp. 3d at 313 (citing
Atrium Unit Owners Ass’n v. King, 585 S.E.2d 545, 548 (Va. 2003)). Additionally, “an
employer is liable for the tortious acts of its employee if that employee was performing the

employer’s business and acting within the scope of the employment.” Newport News Indus. v.

 

7 Plaintiff herself has cited no examples.

8 Unlike the plaintiff in Carter, Plaintiff has some possibility of proving that Holbrook
used his phone for a work-related purpose. 445 F. Supp. 2d at 601 (finding fraudulent joinder
when “[t]he only witness . . . who can prove plaintiff's case has testified unequivocally by
affidavit that [the defendant] did not sell the allegedly defective product.”). Here, although
Holbrook has produced phone records apparently disproving that he made or received a call at
the time of the accident, these records do not foreclose the possibility that he sent or received a
text message or e-mail around that same time. (Ex. 1 to Defs.’ Resp. (ECF No. 7-1) at 3.)

10
Dynamic Testing, 130 F. Supp. 2d 745, 750 (E.D. Va. 2001) (quoting Giant of Md. Inc. v.
Enger, 515 §.E.2d 111, 112 (Va. 1999)).

In this case, a principle known as the “going and coming rule” defines the contours of the
employment relationship. Asplundh Tree Expert Co. v. Pac. Emps. Ins. Co., 611 S.E.2d 531,
536-37 (Va. 2005). Under that rule, “commuting or the mere act of traveling to work [is
generally] not a natural incident of an employer’s business.” Feldheim v. Turner, 743 F. Supp.
2d 551, 557 (E.D. Va. 2010) (internal quotation marks and citations omitted). As such, an injury
that transpires while an employee commuted to or from work does not ordinarily generate
respondeat superior liability. Jd. However, Virginia has recognized certain exceptions to this
tule, to include: (1) where the employer reimbursed the employee for travel time; (2) when the
employer paid for or provided the means of transportation; (3) where the ingress and egress
constitutes the sole access to the employer or the employer constructed it; and, (4) when the
employee is on his way to or from work and the employer has charged him with some duty or
task in connection with his employment. Id.; GATX Tank Erection Co. v. Gnewuch, 272 S.E.2d
200, 203 (Va. 1980).

As mentioned, Plaintiff's theory of liability against O’ Hagan Meyer hinges on the
(unproven) fact that Holbrook may have used his cell phone for work-related purposes while
commuting to the office. Given as much, the going and coming rule would generally foreclose
O’Hagan’s Meyer liability. However, Plaintiff submits that Holbrook’s use of his cell phone
implicates the fourth exception — i.e., that O'Hagan Meyer might have charged Holbrook with
some duty or task in connection with his employment. (PI.’s Mem. at 8-9.) Accordingly,
Plaintiff relies on an exception to a no-liability rule in her effort to identify a “glimmer of hope”

of prevailing against O’ Hagan Meyer.

il
The Court has found no controlling precedent dictating whether the use of a cell phone to
communicate with an employer while en route to work fits within the fourth exception to the
going and coming rule. However, to the extent that Virginia courts have interpreted the
exception, their interpretations show that it would not apply to the instant case.

For example, in Harbin v. Jamestown Vill. Joint Venture, the decedent worked for
Jamestown Village Joint Venture (the “employer” or “company”) as a renovation coordinator.
428 S.E.2d 754, 754-55 (Va. Ct. App. 1993). His job duties included completing and
supervising kitchen and bathroom renovations at various apartments that his employer renovated.
Id. at 755. Accordingly, where the decedent reported for work depended on which building his
employer was then renovating. /d. Although the employer mostly renovated buildings
throughout northern Virginia, it sought out new business opportunities in the District of
Columbia. Jd. Specifically, the employer proposed to renovate thirteen buildings in D.C.,
whereupon D.C. officials required the company to attend a series of public hearings before it
could begin the renovations. Jd. In response, the employer designated certain employees to
attend the hearings, deeming them “special” events in which employees had to participate for
purposes of securing the D.C. work. Jd. Before traveling to the hearings, the employees would
gather at a supervisor’s office before taking the subway together into D.C. Jd. On the morning
that he died, the decedent had parked his vehicle several blocks away from the supervisor’s
office. Id. While walking to the office, the decedent crossed a busy street and, as he did so, was
fatally struck by a motor vehicle. Jd.

In determining whether the decedent’s death arose out of his employment, the Virginia
Court of Appeals concentrated its analysis on what it dubbed the “special errand” exception:

“while the general rule is that risks of travel to and from work are not incidents of employment,

12
an exception exists for employees directed to perform a special errand or service for their
employer.” Jd. at 757 (citation and internal quotation marks omitted). There, the court found
that attending the hearings in D.C. did not constitute a regular part of the decedent’s
employment. Jd. Indeed, “[iJn the seven years that [the decedent] worked under Kostyk’s
supervision, he had not been required to make appearances at any such meetings.” Jd.
Accordingly, the court held that the decedent’s death occurred while he acted in the scope of his
employment, because the “special errand rule applies if the employee is given ‘a temporary,
special assignment’ . . . [which] was outside the normal performance of [the employee’s] duties,
and it clearly represented a special benefit to the [employer].” /d. (citation omitted).

The court reached a different result in Hardy v. Nardi Contracting Grp., Inc., 1998 WL
809539 (Va. Ct. App. Nov. 24, 1998). In that case, the employers had picked up the employee
from her home to bring her to work. Id. at *1. During the ride to work, the employers and the
employee discussed the upcoming company Christmas party and other business-related issues.
/d. Unfortunately, their vehicle crashed with a tractor-trailer, causing the employee — who rode
unrestrained in the back seat — to sustain personal injury. Jd. In analyzing the fourth exception
to the coming and going rule, the court expressly rejected the employee’s claim that “she was
performing a work-related task on her way to work as a result of her conversations with [the
employers].” Jd. at *2, The court summarily found that the exception did not apply, because
“casual work conversation on the way to work does not constitute being specifically charged
with a work-related duty or task.” Jd.

In sum, Virginia caselaw shows that the fourth exception applies when an employee
undertakes travel to perform a “special assignment” or “errand” that the employee ordinarily

does not otherwise perform. As such, merely communicating with an employer while

13
commuting to work — when that commute constitutes the same commute undertaken by the
employee every workday — does not mean that the employer has charged the employee with
some duty or task in connection with the employment. Here, the uncontested evidence shows
that the incident occurred while Holbrook engaged in his everyday work commute. Accordingly,
even if Holbrook used his cell phone for work-related purposes at the time of the accident, doing
so would not subject O’ Hagan Meyer to vicarious liability.
IV. CONCLUSION

For the reasons set forth above, the Court hereby DENIES Plaintiff's Motion to Remand
(ECF No. 3) and DISMISSES O’Hagan Meyer from this action. Accordingly, the Court
DENIES AS MOOT Defendants’ Motion to Dismiss (ECF No. 5) to the extent that it seeks the
dismissal of O’Hagan Meyer. Additionally, the Court DENIES Defendants’ Motion to Dismiss
(ECF No. 5) to the extent that it seeks the dismissal of Holbrook. In short, this case will remain
in federal court against Holbrook only.

An appropriate Order shall issue.

Let the Clerk file a copy of this Memorandum Opinion electronically and notify all

counsel of record.

/s/

David J. Novak \\/ y P

United States DistrictJudge

 

Richmond, Virginia
Date: June 30, 2021

 

14
